Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Detailed Action

Reasons For Allowance

Claims 21 – 42 are allowed and all previous rejections are withdrawn.
The following is an examiner’s statement of reasons for allowance: 
The claims are allowable over the prior art since the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant’s novel aspect and claim language, combined with the whole, of transmitting, by the processing device, a provisioning request and a security token that is included in the removable storage and specific to at least one: of the removable storage and a user, to a provisioning device over a network, wherein the security token is used to authenticate the computing device to the provisioning device.
Burkhardt (US Pub. No. 2003/0023839 A1) is relied upon to teach a system comprising (see Burkhardt para 0038), a memory (see Burkhardt para 0038); and a processing device (reads on the computer, see Burkhardt claim 1) operatively coupled to the memory (see Burkhardt para 0038), the processing device to: load (reads on booting a computer from an operating system image on a computer readable medium, see Burkhardt claim 1) a first kernel (reads on an operating system image that includes a 
Adogla (US Pub. No. 2014/0237088 A1) is relied upon to teach transmit a provisioning request comprising the device information (The Examiner construes this to be an obvious limitation of the teachings of the prior art of record because one of ordinary skill in the art would consider it within the realm of conventional computer science to have the act of obtaining device provisioning preferences be the result of an entity transmitting device provisioning preferences and Adogla teaches obtaining device provisioning preferences, in order to meet the technology needs of the organization, see Adogla claim 1, para 0017 and para 0066) to a provisioning device (reads on the device comprising the device image manager, see Adogla para 0020) over a network (reads on 
Lazar (US Pub. No. 2014/0282484 A1) is relied upon to teach transmit (reads on the network device authenticates itself with the provisioning server by sending self-identifying hardware and installed software data, see Lazar para 0033 and 0041) a provisioning request comprising the device information (reads on the at least implicit message comprising the device self-identified hardware and installed software, see Lazar para 0033 and 0041) to a provisioning device (reads on the CMTS device configured to 
Arditti (US Pub. No. 2012/0096252 A1) is relied upon to teach overwrite the first kernel with the second kernel (reads on overwriting the first OS kernel with the second kernel, see Arditti para 0024) without storing the second kernel in persistent storage (reads on overwriting the first kernel with the second kernel and then executing the second kernel, see Arditti para 0045).



Accordingly, the prior art does not suggest Applicant’s independent claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571) 270-5191.  The examiner can normally be reached on Mon-Thurs from 6:00 AM-3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

                                                                                                                                                                                                                                                                                                                                                                                                         

/BRIAN F SHAW/Primary Examiner, Art Unit 2491